DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the disclosure does not provide adequate support for the claim limitation “query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message” because the disclosure does not disclose performing a word-for-word text comparison between the spoken input command and stored command messages to make the determination that the spoken input command matches a stored command message.  In paragraph 0008, lines 11-15, the specification recites “The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”.  Based on this description, the matching of the speech message to a stored speech message occurs before the speech message is converted into a text message, so it does not support the claim limitation of determining a word-for-word match between a text message corresponding to the input command and a stored command text message.  Also, the disclosure does not provide adequate support for the claim 1 limitation “if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message” because the disclosure does not disclose making a decision about what type of message to transmit based on a determination that the converted text message corresponding word-for-word to the spoken input command.  In paragraph 0008, lines 2-15, the specification recites “The method may include operating a controller coupled to an RF transmitter, an RF receiver, and an audio input transducer, to store a plurality of command messages and speech messages, implement a stand-alone, speech recognition and text- to-speech (TTS) function for the stored command messages and stored speech messages, and control at least one of an RF transmitter and RF receiver of a remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function. The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”  The specification does not disclose that controlling the radio based on an input command matching one of the stored command messages includes controlling the type of message to transmit and does not specify what action is taken when an input command or speech message does not match a stored command or speech message.  In paragraph 0028, lines 3 -9, the specification recites “For example, a user could speak a short message or command 60, which could be a command message or a speech message. The speech is converted to text 62 by the speech recognizer and parsed via a radio command parser module 64 that may convert the text of the voice into individual or parsed units of voice text, making the text more manageable when transmitted via SMS.”  This description demonstrates transmitting the converted text message corresponding word-for-word to the spoken input command as the text message, but does not specify that the word-for-word message is sent in response to determining there was no stored message match for the input message.
Claims 2 – 10 are also rejected as they depend from claim 1, and thus recite the limitations of claim 1, and therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the disclosure does not provide adequate support for the claim limitation “query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message” because the disclosure does not disclose performing a word-for-word text comparison between the spoken input command and stored command messages to make the determination that the spoken input command matches a stored command message.  In paragraph 0008, lines 11-15, the specification recites “The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”.  Based on this description, the matching of the speech message to a stored speech message occurs before the speech message is converted into a text message, so it does not support the claim limitation of determining a word-for-word match between a text message corresponding to the input command and a stored command text message.  Also, the disclosure does not provide adequate support for the claim 11 limitation “if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as an SMS text message” because the disclosure does not disclose making a decision about what type of message to transmit based on a determination that the converted text message corresponding word-for-word to the spoken input command.  In paragraph 0008, lines 2-15, the specification recites “The method may include operating a controller coupled to an RF transmitter, an RF receiver, and an audio input transducer, to store a plurality of command messages and speech messages, implement a stand-alone, speech recognition and text- to-speech (TTS) function for the stored command messages and stored speech messages, and control at least one of an RF transmitter and RF receiver of a remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function. The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”  The specification does not disclose that controlling the radio based on an input command matching one of the stored command messages includes controlling the type of message to transmit and does not specify what action is taken when an input command or speech message does not match a stored command or speech message.  In paragraph 0028, lines 3 -9, the specification recites “For example, a user could speak a short message or command 60, which could be a command message or a speech message. The speech is converted to text 62 by the speech recognizer and parsed via a radio command parser module 64 that may convert the text of the voice into individual or parsed units of voice text, making the text more manageable when transmitted via SMS.”  This description demonstrates transmitting the converted text message corresponding word-for-word to the spoken input command as the text message, but does not specify that the word-for-word message is sent in response to determining there was no stored message match for the input message.
Claims 12 – 18 are also rejected as they depend from claim 11, and thus recite the limitations of claim 11, and therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, the disclosure does not provide adequate support for the claim limitation “query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message” because the disclosure does not disclose performing a word-for-word text comparison between the spoken input command and stored command messages to make the determination that the spoken input command matches a stored command message.  In paragraph 0008, lines 11-15, the specification recites “The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”.  Based on this description, the matching of the speech message to a stored speech message occurs before the speech message is converted into a text message, so it does not support the claim limitation of determining a word-for-word match between a text message corresponding to the input command and a stored command text message.  Also, the disclosure does not provide adequate support for the claim 19 limitation “if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message” because the disclosure does not disclose making a decision about what type of message to transmit based on a determination that the converted text message corresponding word-for-word to the spoken input command.  In paragraph 0008, lines 2-15, the specification recites “The method may include operating a controller coupled to an RF transmitter, an RF receiver, and an audio input transducer, to store a plurality of command messages and speech messages, implement a stand-alone, speech recognition and text- to-speech (TTS) function for the stored command messages and stored speech messages, and control at least one of an RF transmitter and RF receiver of a remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function. The method includes converting a speech message matching one of the stored speech messages into a text message using the audio input transducer and the stand-alone speech recognition and TTS function, and sending the text message to the remote receiver using the RF transmitter.”  The specification does not disclose that controlling the radio based on an input command matching one of the stored command messages includes controlling the type of message to transmit and does not specify what action is taken when an input command or speech message does not match a stored command or speech message.  In paragraph 0028, lines 3 -9, the specification recites “For example, a user could speak a short message or command 60, which could be a command message or a speech message. The speech is converted to text 62 by the speech recognizer and parsed via a radio command parser module 64 that may convert the text of the voice into individual or parsed units of voice text, making the text more manageable when transmitted via SMS.”  This description demonstrates transmitting the converted text message corresponding word-for-word to the spoken input command as the text message, but does not specify that the word-for-word message is sent in response to determining there was no stored message match for the input message.
Claims 20 – 27 are also rejected as they depend from claim 19, and thus recite the limitations of claim 19, and therefore contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 -– 7, 10 – 11, 15, 18 – 19, 23 – 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen (US Patent No. 9,622,053) in view of Moran (“Formatted Voice Messages in Tactical Communication”), Vane et al. (“Brevity: Multi-Service Brevity Codes”), hereinafter Vane, Khalil et al. ("Mobile-Free Driving with Android Phones: System Design and Performance Evaluation"), hereinafter Khalil, and O'Dell et al. (US Patent Application Publication No. 2013/0060561), hereinafter O'Dell.
Regarding claim 1, Heinen discloses a radio (Figure 1, radio 100) comprising:
a radio frequency (RF) transmitter configured to be in communication with a remote RF receiver of a remote radio (Figure 1, transmit module 128);
an RF receiver configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204) coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a spoken input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the spoken input command into a text message corresponding word-for-word to the spoken input command using the audio input transducer and the stand-alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission,
and each stored command text message including a coded text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message, 
and query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”; Page 168, Figure 4, lines 1-2, “The message index is transmitted, not the waveform. Thus, the data-rate is extremely low (less than 50 b/s).”),
transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission;
and query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Vane teaches:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; Page II-18, lines 22-23, “POSIT: Request for friendly position; response in terms of a geographic landmark or from a common reference point.“; Page II-21, lines 14-20, “SILENT: 1. (time) System will be unavailable for time indicated. 2. *Directive/informative call to indicate datalink is, or should be placed, in receive only. 3. [NATO] (EW) Broadcast station is not transmitting. May also be used as an order and must be followed by a frequency or station designator. If possible it should be followed by an estimated time of return to the air.”; Page II-25, line 4, “TIMECHECK: Informative call to check/change IFF code.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission.  The ALFA CHECK, BROADCAST, DEPLOY, POSIT, SILENT, and TIMECHECK messages are examples that read on command text message comprising a command to perform a user command that is tailored to the specific time period and mission.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Heinen in view of Moran and Vane does not explicitly disclose:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Khalil teaches:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message (Section II-A, lines 16-20, “The application is based on the idea of having a set of keywords that correspond to longer stored messages. This means that each user has a list of words stored on their phone and each keyword is a sort of abbreviation for a longer text message.”; Section II-A, lines 35-38, “Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply.”; The stored keywords read on the stored command text messages, and recognizing the keyword spoken by the user reads on determining the spoken input command has a word-for-word match in text to a stored command text message.).
Khalil teaches maintaining a list of stored keywords corresponding to text messages, determining a spoken input matches a keyword from the list, and selecting the message corresponding to the keyword in order to provide for hands free mobile phone text messaging (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to maintain a list of stored keywords corresponding to text messages, determine a spoken input matches a keyword from the list, and select the message corresponding to the keyword.  Doing so would allow for hands free mobile phone text messaging.
Heinen in view of Moran, Vane, and Khalil does not explicitly disclose:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
O'Dell teaches:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message (Paragraph 0007, lines 1-5, “text is encoded using a scheme which, in the preferred embodiment, uses a predetermined dictionary not unique to the compressed text to substitute codes of one or more characters for words and phrases”; Paragraph 0031, lines 1-5, “During encoding, phrases are replaced by their associated codes as represented in dictionary 116. Phrases of the subject text not found in dictionary 116 are not represented by a code, but are instead included in the compressed text data in their original form.”; Replacing phrases by their associated codes from the dictionary reads on transmitting an associated coded text message when there is a match with a stored message, and including the phrases in the text data in their original form when the phrase in not found in the dictionary reads on transmitting the converted text message corresponding word-for-word to the spoken input command when there is not a match with a stored message.).
O'Dell teaches replacing phrases by their associated codes from a dictionary and including the phrases in their original form when the phrase in not found in the dictionary in order to provide compression of the text data (Paragraph 0007, lines 11-17, “The substitution of words and phrases for predetermined codes provides substantial compression of the text data and provides significant privacy as the original text is not readily discernible from the encoded text without access to the dictionary.”).
Heinen, Moran, Vane, Khalil, and O'Dell are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of O'Dell to replace phrases by their associated codes from a dictionary and include the phrases in their original form when the phrase in not found in the dictionary.  Doing so would allow for providing compression of the text data.
Regarding claim 5, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1.  Heinen further discloses:
comprising a handheld housing containing the RF receiver, RF transmitter, audio input transducer, and controller (Figure 2, tactical radio 200).
Regarding claim 6, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1.
Khalil further teaches:
wherein the controller is configured to send the converted text message as an SMS message (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, Khalil, and O'Dell are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to further incorporate the teachings of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 7, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1.  Heinen further discloses:
 comprising: an audio output transducer (Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 10, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1.  Heinen further discloses:
wherein the controller is configured to implement a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Regarding claim 11, Heinen discloses a portable radio (Figure 2, tactical radio 200) comprising:
a portable housing (Figure 2, tactical radio 200):
a radio frequency (RF) transmitter carried by the portable housing and configured to be in communication with a remote RF receiver of a remote radio (Figure 1, transmit module 128);
an RF receiver carried by the portable housing and configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer carried by the portable housing (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204), carried by the portable housing, and coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a spoken input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the spoken input command into a text message corresponding word-for-word to the spoken input command using the audio input transducer and the stand-alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission,
and each stored command text message including a coded text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message, 
and query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as an SMS text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”; Page 168, Figure 4, lines 1-2, “The message index is transmitted, not the waveform. Thus, the data-rate is extremely low (less than 50 b/s).”),
transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as a text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission;
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message;
and transmit the text message as an SMS text message.
Vane teaches:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; Page II-18, lines 22-23, “POSIT: Request for friendly position; response in terms of a geographic landmark or from a common reference point.“; Page II-21, lines 14-20, “SILENT: 1. (time) System will be unavailable for time indicated. 2. *Directive/informative call to indicate datalink is, or should be placed, in receive only. 3. [NATO] (EW) Broadcast station is not transmitting. May also be used as an order and must be followed by a frequency or station designator. If possible it should be followed by an estimated time of return to the air.”; Page II-25, line 4, “TIMECHECK: Informative call to check/change IFF code.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission.  The ALFA CHECK, BROADCAST, DEPLOY, POSIT, SILENT, and TIMECHECK messages are examples that read on command text message comprising a command to perform a user command that is tailored to the specific time period and mission.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Heinen in view of Moran and Vane does not explicitly disclose:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message;
and transmit the text message as an SMS text message.
Khalil teaches:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message (Section II-A, lines 16-20, “The application is based on the idea of having a set of keywords that correspond to longer stored messages. This means that each user has a list of words stored on their phone and each keyword is a sort of abbreviation for a longer text message.”; Section II-A, lines 35-38, “Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply.”; The stored keywords read on the stored command text messages, and recognizing the keyword spoken by the user reads on determining the spoken input command has a word-for-word match in text to a stored command text message.);
and transmit the text message as an SMS text message (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches maintaining a list of stored keywords corresponding to text messages, determining a spoken input matches a keyword from the list, selecting the message corresponding to the keyword, and sending text messages as Short Message Service (SMS) messages in order to provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to maintain a list of stored keywords corresponding to text messages, determine a spoken input matches a keyword from the list, select the message corresponding to the keyword, and send text messages as Short Message Service (SMS) messages.  Doing so would allow for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Heinen in view of Moran, Vane, and Khalil does not explicitly disclose:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
O'Dell teaches:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message (Paragraph 0007, lines 1-5, “text is encoded using a scheme which, in the preferred embodiment, uses a predetermined dictionary not unique to the compressed text to substitute codes of one or more characters for words and phrases”; Paragraph 0031, lines 1-5, “During encoding, phrases are replaced by their associated codes as represented in dictionary 116. Phrases of the subject text not found in dictionary 116 are not represented by a code, but are instead included in the compressed text data in their original form.”; Replacing phrases by their associated codes from the dictionary reads on transmitting an associated coded text message when there is a match with a stored message, and including the phrases in the text data in their original form when the phrase in not found in the dictionary reads on transmitting the converted text message corresponding word-for-word to the spoken input command when there is not a match with a stored message.).
O'Dell teaches replacing phrases by their associated codes from a dictionary and including the phrases in their original form when the phrase in not found in the dictionary in order to provide compression of the text data (Paragraph 0007, lines 11-17, “The substitution of words and phrases for predetermined codes provides substantial compression of the text data and provides significant privacy as the original text is not readily discernible from the encoded text without access to the dictionary.”).
Heinen, Moran, Vane, Khalil, and O'Dell are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of O'Dell to replace phrases by their associated codes from a dictionary and include the phrases in their original form when the phrase in not found in the dictionary.  Doing so would allow for providing compression of the text data.
Regarding claim 15, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11.  Heinen further discloses:
comprising: an audio output transducer carried by the portable housing (Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 18, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11.  Heinen further discloses:
wherein the controller is configured to implement a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Regarding claim 19, Heinen discloses a method of operating a radio (Figure 1, radio 100) comprising:
operating a controller (Figure 2, processor 204) coupled to an RF transmitter (Figure 1, transmit module 128), an RF receiver (Figure 1, receiver module 104), and an audio input transducer (Figure 1, microphone module 131), to:
implement a stand-alone, speech recognition and speech-to-text function (Figure 1, "voice to text module 130"),
receive a spoken input command (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert the spoken input command into a text message corresponding word-for-word to the spoken input command using the audio input transducer and the stand-alone, speech recognition and speech-to-text function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose:
store a plurality of command text messages, that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission,
and each stored command text message including a coded text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message, 
and query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Moran teaches:
store a plurality of command text messages (Page 169, right column, lines 21-22, “The message table contains the list messages which can be transmitted.”),
and each stored command text message including a compressed command text message associated therewith that is reduced in bit size compared to the bit size of the associated command text message (Page 169, left column, lines 18-19, “In essence, formatted voice communication is simply a process of transmitting messages by indices”; Page 168, Figure 4, lines 1-2, “The message index is transmitted, not the waveform. Thus, the data-rate is extremely low (less than 50 b/s).”),
transmit its associated coded text message to the remote receiver using the RF transmitter, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message (Page 166, left column, lines 9-20, “It is convenient to separate message transmission devices into two primary categories. The first type, concatenated words, allows for unconstrained text: the user has the flexibility of combining words in a pre-defined vocabulary, in any manner, to create a message. The second type, formatted messages, is text limited; the user must make a selection from a pre-existing table of messages, without the ability of adding a new message to the message table. Flexibility is traded for data compression. Message transmission systems can generally be viewed as consisting of some combination of these two categories (Fig. 3).”; Figure 3, “A comparison of the two primary types of message transmission systems. Concatenation of words is the most flexible method. Formatted voice messages have the most natural speech and the lowest data rate. It is possible to combine these two techniques into one system and have a combination of these traits.”).
Moran teaches storing a list of messages with each message having an index, and transmitting the index to send a message from the list or transmitting the text of the message to send a message not on the list, in order to send messages at a low data rate (Page 165, right column, lines 3-4, “Among the benefits of this technique are much lower data rates”).
Heinen and Moran are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen to incorporate the teachings of Moran to store a list of messages with each message having an index, and transmit the index to send a message from the list or transmit the text of the message to send a message not on the list.  Doing so would allow for sending messages at a low data rate.
Heinen in view of Moran does not explicitly disclose:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission;
and query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Vane teaches:
command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission, each stored command text message comprising a command to change radio operating parameters or perform a user command that is tailored to the specific time period and mission (Page II-2, lines 19-20, “All brevity codes pertain to general air operations unless indicated otherwise.”; Page II-2, lines 10-11, “ALFA CHECK: Request for/confirmation of bearing and range from requesting aircraft to described point.”; Page II-4, line 28, “BROADCAST: Request/directive call to switch to broadcast control format.”; Page II-8, lines 30-31, “DEPLOY: Directive call for the element to maneuver to briefed positioning.”; Page II-18, lines 22-23, “POSIT: Request for friendly position; response in terms of a geographic landmark or from a common reference point.“; Page II-21, lines 14-20, “SILENT: 1. (time) System will be unavailable for time indicated. 2. *Directive/informative call to indicate datalink is, or should be placed, in receive only. 3. [NATO] (EW) Broadcast station is not transmitting. May also be used as an order and must be followed by a frequency or station designator. If possible it should be followed by an estimated time of return to the air.”; Page II-25, line 4, “TIMECHECK: Informative call to check/change IFF code.”; The brevity code messages pertaining to general air operations read on command text messages that are adapted for expected conditions, landmarks and capabilities that may be encountered during a specific time period and mission.  The ALFA CHECK, BROADCAST, DEPLOY, POSIT, SILENT, and TIMECHECK messages are examples that read on command text message comprising a command to perform a user command that is tailored to the specific time period and mission.).
Vane teaches using a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands in order to improve coordination and understanding during multi-service operations and to provide shortening of the messages (Section I, lines 1-4, “This publication will ease coordination and improve understanding during multi-Service operations. A Brevity code is a code which provides no security but which has as its sole purpose the shortening of messages rather than the concealment of their content”).
Heinen, Moran, and Vane are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran to incorporate the teachings of Vane to use a pre-defined list of messages that contain messages that are used for military operations including command messages to transmit commands.  Doing so would allow for improving coordination and understanding during multi-service operations and shortening of the messages.
Heinen in view of Moran and Vane does not explicitly disclose:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message, and if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
Khalil teaches:
query stored command text messages to determine if the converted text message corresponding word-for-word to the spoken input command has a word-for-word match in text to a stored command text message (Section II-A, lines 16-20, “The application is based on the idea of having a set of keywords that correspond to longer stored messages. This means that each user has a list of words stored on their phone and each keyword is a sort of abbreviation for a longer text message.”; Section II-A, lines 35-38, “Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply.”; The stored keywords read on the stored command text messages, and recognizing the keyword spoken by the user reads on determining the spoken input command has a word-for-word match in text to a stored command text message.).
Khalil teaches maintaining a list of stored keywords corresponding to text messages, determining a spoken input matches a keyword from the list, and selecting the message corresponding to the keyword in order to provide for hands free mobile phone text messaging (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to maintain a list of stored keywords corresponding to text messages, determine a spoken input matches a keyword from the list, and select the message corresponding to the keyword.  Doing so would allow for hands free mobile phone text messaging.
Heinen in view of Moran, Vane, and Khalil does not explicitly disclose:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message.
O'Dell teaches:
if yes, transmit its associated coded text message, and if there is no match, instead transmit the converted text message corresponding word-for-word to the spoken input command as the text message (Paragraph 0007, lines 1-5, “text is encoded using a scheme which, in the preferred embodiment, uses a predetermined dictionary not unique to the compressed text to substitute codes of one or more characters for words and phrases”; Paragraph 0031, lines 1-5, “During encoding, phrases are replaced by their associated codes as represented in dictionary 116. Phrases of the subject text not found in dictionary 116 are not represented by a code, but are instead included in the compressed text data in their original form.”; Replacing phrases by their associated codes from the dictionary reads on transmitting an associated coded text message when there is a match with a stored message, and including the phrases in the text data in their original form when the phrase in not found in the dictionary reads on transmitting the converted text message corresponding word-for-word to the spoken input command when there is not a match with a stored message.).
O'Dell teaches replacing phrases by their associated codes from a dictionary and including the phrases in their original form when the phrase in not found in the dictionary in order to provide compression of the text data (Paragraph 0007, lines 11-17, “The substitution of words and phrases for predetermined codes provides substantial compression of the text data and provides significant privacy as the original text is not readily discernible from the encoded text without access to the dictionary.”).
Heinen, Moran, Vane, Khalil, and O'Dell are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, and Khalil to incorporate the teachings of O'Dell to replace phrases by their associated codes from a dictionary and include the phrases in their original form when the phrase in not found in the dictionary.  Doing so would allow for providing compression of the text data.
Regarding claim 23, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19.
Khalil further teaches:
wherein operating the controller comprises sending the converted text message as an SMS message (Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on the road without having to resort to physical contact with the phone. This approach for interaction with the device will greatly reduce the risk of accidents caused by distracted driving.").
Heinen, Moran, Vane, and Khalil are considered to be analogous to the claimed invention because they are in the same field of transmitting messages.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran and Vane to incorporate the teachings of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 24, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19.  Heinen further discloses:
wherein operating the controller comprises generating a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 27, the combination of Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19.  Heinen further discloses:
wherein operating the controller comprises implementing a multi-language translation function (Column 3, lines 44-47, "In embodiments, the radio 100 can include a translate module 136 to translate the voice and/or text into another language.").
Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, Khalil, and O'Dell, and further in view of Son et al. (US Patent No. 9,842,604), hereinafter Son.
Regarding claim 2, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Regarding claim 12, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Regarding claim 20, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Claims 3, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, Khalil, and O'Dell, and further in view of Petkov et al. (US Patent No. 11,265,836) hereinafter Petkov.
Regarding claim 3, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Regarding claim 13, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Regarding claim 21, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Claims 4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, Khalil, and O'Dell, and further in view of Li et al. (US Patent No. 10,263,668), hereinafter Li.
Regarding claim 4, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Regarding claim 14, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Regarding claim 22, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Claims 8, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, Khalil, and O'Dell, and further in view of Gajapala (US Patent Application Publication No. 2020/0372796).
Regarding claim 8, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1, but does not specifically disclose wherein the controller is configured to operate using machine learning.
Gajapala teaches: wherein the controller is configured to operate using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Regarding claim 16, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to operate using machine learning.
Gajapala teaches: wherein the controller is configured to operate using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Regarding claim 25, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises operating using machine learning.
Gajapala teaches: wherein operating the controller comprises operating using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Claims 9, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Moran, Vane, Khalil, and O'Dell, and further in view of Azizi et al. (US Patent Application Publication No. 2019/0364492), hereinafter Azizi.
Regarding claim 9, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the radio of claim 1, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein the controller is configured to implement at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Regarding claim 17, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein the controller is configured to implement at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Regarding claim 26, Heinen in view of Moran, Vane, Khalil, and O'Dell discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to address excessive contention or density problem of wireless network 11200 indicated by the measurement information or to adjust measurement related parameters.").
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Moran, Vane, Khalil, and O'Dell to incorporate the teachings of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657